DETAILED ACTION
The following is a Non-Final, First Office Action on the Merits in response to communications filed June 19, 2020 and preliminary communications filed June 19, 2020.  With respect to the preliminary communications, claims 1–30 are amended.  Currently, claims 1–30 are pending.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1–30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “a calculation algorithm” configured to “identify … a risk profile of said complex system/phenomenon”.  Applicant’s Specification, however, does not see e.g., Spec. pg. 13), the Specification does not set forth the process by which the component elements are combined to produce a calculation algorithm for identifying a risk profile.
Further, under a broadest reasonable interpretation, claim 1 encompasses a vast genus in functional terms without providing sufficient examples or structural directions to show possession of the entire genus.  MPEP 2163 (II)(A)(3)(a)(ii) sets forth that the “written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see (i)(A) above), reduction to drawings (see (i)(B) above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see (i)(C) above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.”  
Applicants claim an appliance for risk analysis and modeling of complex systems and phenomena.  Examiner notes that analyzing and modeling risk for any of a variety of complex systems and phenomena requires different inputs and calculations methodologies.  As a result, the processes for performing each different determination is both variable and context dependent.  Therefore, in view of MPEP 2163 
Accordingly, claim 1 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  Similarly, claims 2–30 depend from claim 1 and inherit the deficiencies described above.  As a result, claims 2–30 are also rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1–30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “this calculation algorithm” in line 7.  The term “this” renders the scope of the claim indefinite because it is unclear whether Applicant intends for the term to reference the “calculation algorithm” introduced in line 4 or intends to introduce a the calculation algorithm”.  
Claim 1 further recites “their weight” in line 10.  The term “their” renders the scope of the claim indefinite because it is unclear which element Applicant intends to associate with the “weight”.  For purposes of examination, claim 1 is interpreted as reciting “weights associated with the critical variables”.
Still further, claim 1 recites “said complex system/phenomena” and “the risk” in lines 8 and 9, respectively.  There is insufficient antecedent basis for these limitations in the claim.  
In view of the above, claim 1 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 2–30, which depend from claim 1, inherit the deficiencies described above.  As a result, claims 2–30 are similarly rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 2 recites “a complex system/phenomena” in lines 2–3.  However, claim 1 previously recites “said complex system/phenomena”.  As a result, the scope of claim 2 is indefinite because it is unclear whether Applicant intends for the claim 2 complex system/phenomena to reference the complex system/phenomena of claim 1 or intends to introduce a second, different complex system/phenomena.  For purposes of examination, claim 2 is interpreted as reciting “[[a]] the
Claim 5 recites “said represented variables and functions” and “the variables and functions” in lines 3 and 3–4, respectively.  There is insufficient antecedent basis for these limitations in the claim.
Claim 6 recites “said variables and functions” and “the respective dependencies” in lines 3 and 4, respectively.  There is insufficient antecedent basis for these limitations in the claim.
Claim 8 recites “the command chain”, “the control chain”, and “the communication chain” in lines 5, 7, and 9, respectively.  There is insufficient antecedent basis for these limitations in the claim.
Claim 10 recites “the event” in line 5.  There is insufficient antecedent basis for these limitations in the claim.
Claim 11 recites “the activities” in line 3.  There is insufficient antecedent basis for these limitations in the claim.
Claim 12 recites “the decision-making points” in line 3.  There is insufficient antecedent basis for these limitations in the claim.
Claim 13 recites “said variables and functions” and “the respective dependencies” in line 5.  There is insufficient antecedent basis for these limitations in the claim.
Claim 14 recites “the patterns” and “the construction of said input file” in lines 4 and 5, respectively.  There is insufficient antecedent basis for these limitations in the claim.
Claim 17 recites “the generation of a complete universe/partition”, “the possible scenarios”, “the identification of any logic-stochastic inconsistencies”, and “the 
Claim 18 recites “said calculated risk profile” in line 3.  There is insufficient antecedent basis for these limitations in the claim.
Claim 19 recites “the calculation”, “the total cumulative probability”, “the produced scenarios”, “the residual probability”, “the fact”, and “the verification” in lines 3, 3–4, 4, 4, 5, and 6, respectively.  There is insufficient antecedent basis for these limitations in the claim.
Claim 20 recites “the calculation”, “the entropy”, “the partition”, and “the n-th constituent/scenario” in lines 3, 3, 3, and 6, respectively.  There is insufficient antecedent basis for these limitations in the claim.
Claim 21 recites “the identification of any inconsistencies”, “said scenarios”, “the length of each scenario”, “the average”, “the scenarios”, and “the universe/partition” in lines 3, 3–4, 4, 4, 4, and 5, respectively.  There is insufficient antecedent basis for these limitations in the claim.
Claim 22 recites “the selection”, “the constituents/scenarios”, “the complete universe/partition”, “the creation”, “the events”, and “the sum” in lines 4, 4–5, 5, 6, 6, and 6, respectively.  There is insufficient antecedent basis for these limitations in the claim.
Claim 23 recites “the consequence”, “the variable”, “the values”, “the consequences”, “the value of risk”, “the accumulated values”, and “the entire partition/universe” in lines 4, 5, 6, 6, 7, 7, and 8–9, respectively.  There is insufficient antecedent basis for these limitations in the claim.
Claim 25 recites “the calculation of the risk” and “said scenarios” in lines 3 and 4, respectively.  There is insufficient antecedent basis for these limitations in the claim.
Claim 26 recites “said representation interface”, “said calculated risk profile”, “the value of magnitude”, “the consequence”, and “the probability” in lines 2, 3, 4, 4, and 4–5, respectively.  There is insufficient antecedent basis for these limitations in the claim.
Claim 27 recites “said representation interface” in line 2.  There is insufficient antecedent basis for these limitations in the claim.
Claim 28 recites “the total risk”, “the total and relative damage”, “the total and relative probability”, and “the scenarios” in lines 5, 5–6, 6, and 6–7, respectively.  There is insufficient antecedent basis for these limitations in the claim.
Claim 29 recites “the critical variables/functions”, “the current risk profile”, “the new risk profile”, and “the selected solution” in lines 4, 5, 7, and 8, respectively.  There is insufficient antecedent basis for these limitations in the claim.
Claim 30 recites “the comparison”, “the respective risk curves”, and “the respective risk spectra” in lines 3, 3, and 3–4, respectively.  There is insufficient antecedent basis for these limitations in the claim.
In view of the above, Examiner respectfully requests that Applicant thoroughly review the claims for compliance with the requirements set forth under 35 U.S.C. 112(b).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1–30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Specifically, claims 1–30 are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea.
With respect to Step 2A Prong One of the framework, claim 1 recites an abstract idea.  Claim 1 includes limitations for “a calculation algorithm … to receive an input file at input comprising a plurality of variables/functions of interest and of interdependencies between said variables/functions, necessary to respond to a specific decision-making problem, and to identify by means of this calculation algorithm a risk profile of said complex system/phenomenon”; and functionality for “modeling and controlling the risk, configured to identify critical variables and their weight in order to model the risk profile and define a management strategy.”
The limitations above recite an abstract idea under Step 2A Prong One.  More particularly, the elements above recite mathematical concepts associated with mathematical calculations and relationships because the elements describe functionality for modeling a risk profile using a calculation algorithm.  Further, the elements recite certain methods of organizing human activity associated with mitigating risks for the same reasons as stated above.  As a result, claim 1 recites an abstract idea under Step 2A Prong One.
Claims 2–30 further describe the process for modeling a risk profile using a calculation algorithm and recite mathematical concepts and/or certain methods of organizing human activity for the same reasons as stated above with respect to claim 1.  Further, claims 8–13 recite certain methods of organizing human activity associated 
With respect to Step 2A Prong Two of the framework, claim 1 does not include additional elements that integrate the abstract idea into a practical application.  Claim 1 includes additional elements that do not recite an abstract idea under Step 2A Prong One.  The additional elements of claim 1 include a processing unit, a characterization interface, a modeling and control interface, and a function to receive an input file.  When considered in view of the claim as a whole, the additional elements do not integrate the abstract idea into a practical application because the computer elements are generic computing elements that are merely used as a tool to perform the recited abstract idea, and the function to “receive” is an insignificant extrasolution activity to the judicial exception.  As a result, claim 1 does not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
Claims 2–5, 7–12, 14–25, 29, and 30 do not include any additional elements beyond those recited with respect to claim 1.  As a result, claims 2–5, 7–12, 14–25, 29, and 30 do not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two for the same reasons as stated above with respect to claim 1.
Claims 6, 13, and 26–28 include additional elements that do not recite an abstract idea under Step 2A Prong One.  The additional elements of claims 6, 13, and 26–28 include functionality to store and display data.  When considered in combination 
With respect to Step 2B of the framework, claim 1 does not include additional elements amounting to significantly more than the abstract idea.  As noted above, claim 1 includes additional elements that do not recite an abstract idea under Step 2A Prong One.  The additional elements of claim 1 include a processing unit, a characterization interface, a modeling and control interface, and a function to receive an input file.  The additional elements do not amount to significantly more than the abstract idea because the computer elements are generic computing elements that are merely used as a tool to perform the recited abstract idea, and the function to “receive” is a well-understood, routine, and conventional computing element in view of MPEP 2106.05(d)(II).  Further, looking at the additional elements as an ordered combination adds nothing that is not already present when considering the additional elements individually.  As a result, claim 1 does not include additional elements that amount to significantly more than the abstract idea under Step 2B.
Claims 2–5, 7–12, 14–25, 29, and 30 do not include any additional elements beyond those recited with respect to claim 1.  As a result, claims 2–5, 7–12, 14–25, 29, and 30 do not include additional elements that amount to significantly more than the abstract idea under Step 2B for the same reasons as stated above with respect to independent claim 1.
see e.g., Spec. at 13), which describes display functionality in such a manner as to indicate that the additional element is sufficiently well-known in the art.  Further, looking at the additional elements as an ordered combination adds nothing that is not already present when considering the additional elements individually.  As a result, claims 6, 13, and 26–28 do not include additional elements that amount to significantly more under Step 2B.
Therefore, the claims are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea.  Accordingly, claims 1–30 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1–18, 22, 28, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Mosleh et al. (U.S. 2007/0011113) in view of Abu El Ata (U.S. 2012/0197686).
Claim 1:  Mosleh discloses an appliance for risk analysis and modeling of complex systems and phenomena, comprising: 
a processing unit (See paragraph 10) operatively connected to a characterization interface (See paragraph 11), comprising a calculation algorithm and configured to receive an input file at input comprising a plurality of variables/functions of interest and of interdependencies between said variables/functions, necessary to respond to a specific decision-making problem, and to identify by means of this calculation algorithm a risk profile of said complex system/phenomenon (See FIG. 10A–10C and paragraphs 11–12, wherein a risk evaluation is performed according to variable inputs on a graphical interface; see also paragraphs 28 and 74); and 
a modeling and control interface (See FIG. 10A-10C and paragraph 74) for modeling and controlling the risk, configured to weight variables (See paragraph 23, wherein factors may be weighted).  Mosleh does not expressly disclose the remaining claim elements.
Abu El Ata discloses a modeling and control interface (See FIG. 14b) for modeling and controlling the risk, configured to identify critical variables and their weight in order to model the risk profile and define a management strategy (See paragraphs 125 and 307, wherein critical states and attributes are identified; paragraphs 41, 301–302, and 355, wherein attribute weights and benchmark weights are optimized; and paragraph 98, wherein optimizations and solutions are generated).

One of ordinary skill in the art would have recognized that applying the known technique of Abu El Ata would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Abu El Ata to the teachings of Mosleh would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate risk analysis into similar systems.  Further, applying critical variables and management strategies to Mosleh would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow more detailed analysis and more reliable results.
Claim 2:  Mosleh discloses the appliance according to claim 1, comprising a characterization interface of a complex system/phenomenon to be analyzed, configured to generate said input file (See FIG. 10A–10C and paragraphs 11–12, wherein an interface is utilized to manipulate input variables).
Claim 3:  Mosleh discloses the appliance according to claim 2, wherein said characterization interface comprises: an interface for functional analysis; an interface for command, control and communication analysis; an interface for job analysis; an 
Claim 4:  Mosleh discloses the appliance according to claim 3, wherein said interface for functional analysis is configured to simultaneously represent: a list of variables and functions that make up the complex system/phenomenon to be analyzed (See FIG. 10A–10C and paragraphs 11–12, wherein the graphical variables are presented to a user); and sequentiality and mutual interdependencies between said variables and functions (See FIG. 10A–10C and paragraphs 11–12, wherein the graphical variables are presented to a user, and wherein said variables are sequentially arranged with respect to dependencies).  Mosleh does not expressly disclose the remaining claim elements.
Abu El Ata discloses a length of time between said variables and functions (See paragraph 138, wherein response times include a time to complete each process and to complete the service in its entirety).
One of ordinary skill in the art would have recognized that applying the known technique of Abu El Ata would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 1.
Claim 5:  Mosleh discloses the appliance according to claim 3, wherein said interface for functional analysis is configured to select out of said represented variables and functions only the variables and functions which describe a decision-making problem to which one wants to reply (See paragraphs 11–12, wherein the graphical variables are manipulated to select the problem to be solved).
Claim 6:  Mosleh discloses the appliance according to claim 3, wherein said interface for functional analysis is configured to store inside said input file said variables and functions selected with the respective dependencies (See paragraphs 11–12, wherein the interface implicitly stores the manipulated inputs).
Claim 7:  Although Mosleh discloses an input file (See citations above), Mosleh does not expressly disclose the remaining elements of claim 7.
Abu El Ata discloses data represented in numeric-linguistic type form (See paragraph 143, wherein numeric-linguistic service tasks are disclosed).
Claim 8:  Mosleh does not expressly disclose the elements of claim 8.
Abu El Ata discloses wherein said interface for command, control and communication analysis is configured to represent inter-functional relations between human functions involved in said complex system/phenomenon to be analyzed, comprising: a diagram of the command chain, indicating who commands whom/what among said human functions; a diagram of the control chain, indicating who controls whom/what among said human functions; and a diagram of the communication chain, indicating who communicates with whom/what and in what way among said human functions (See FIG. 14b and paragraph 143, wherein service processes, tasks, and activities are diagrammed; see also FIG. 15a, wherein external resources are human performers).
One of ordinary skill in the art would have recognized that applying the known technique of Abu El Ata would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 1.
Claim 9:  Mosleh does not expressly disclose the elements of claim 9.

One of ordinary skill in the art would have recognized that applying the known technique of Abu El Ata would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 1.
Claim 10:  Mosleh does not expressly disclose the elements of claim 10.
Abu El Ata discloses wherein said interface for command, control and communication analysis is configured to represent said diagram of the command chain, said diagram of the control chain and said diagram of the communication chain for each of a plurality of phases of said complex system/phenomenon to be analyzed, in the event of said complex system/phenomenon developing in several phases (See FIG. 14b, wherein diagrams for tasks and phase activities are displayed).
One of ordinary skill in the art would have recognized that applying the known technique of Abu El Ata would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 1.
Claim 11:  Mosleh does not expressly disclose the elements of claim 11.
Abu El Ata discloses wherein said interface for job analysis is configured to define the activities of people in the complex system/phenomenon to be analyzed (See FIG. 14b and paragraph 60, wherein interfaces are provided to define the process at various layers).

Claim 12:  Mosleh does not expressly disclose the elements of claim 12.
Abu El Ata discloses wherein said interface for decision-making points analysis is configured to highlight the decision-making points in which each person could review their own decisions (See FIG. 14b, wherein the interface highlights transitions).
One of ordinary skill in the art would have recognized that applying the known technique of Abu El Ata would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 1.
Claim 13:  Mosleh discloses the appliance according to claim 3, wherein at least one of said interface for command, control and communication analysis, said interface for job analysis and said interface for decision-making points analysis is configured to store inside said input file said variables and functions selected with the respective dependencies (See paragraphs 11–12, wherein the interface implicitly stores the manipulated inputs).
Claim 14:  Mosleh does not expressly disclose the elements of claim 14.
Abu El Ata discloses wherein said interface for phenomenological analysis is configured to generate a mathematical model of calculation of characteristic times of said complex system/phenomenon and of the patterns of the variables of interest to be used as reference in the construction of said input file (See paragraphs 42 and 186–188, wherein variables patterns are defined to generate an input model).

Claim 15:  Although Mosleh discloses variables stored inside said input file (See citations above), Mosleh does not expressly disclose the remaining elements of claim 15.
Abu El Ata discloses a linguistic descriptor and a numeric descriptor (See paragraph 143, wherein numeric-linguistic service tasks are disclosed).
One of ordinary skill in the art would have recognized that applying the known technique of Abu El Ata would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 1.
Claim 16:  Mosleh does not expressly disclose the elements of claim 16.
Abu El Ata discloses wherein said calculation algorithm comprises a logic-stochastic simulator (See paragraph 93, wherein stochastic analysis is utilized).
One of ordinary skill in the art would have recognized that applying the known technique of Abu El Ata would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 1.
Claim 17:  Although Mosleh discloses identifying possible paths (See paragraph 73), Mosleh does not expressly disclose the remaining elements of claim 17.
Abu El Ata discloses wherein said calculation algorithm implemented on said processing unit comprises: 
a generation software procedure for the generation of a complete universe/partition of the possible scenarios of said complex system/phenomenon, 
an identification software procedure for the identification of any logic-stochastic inconsistencies (See paragraphs 241–243 and 239, wherein unexpected results are identified); and 
a calculation software procedure for the calculation of said risk profile of the complex system/phenomenon (See paragraph 304, wherein a risk index is determined).
One of ordinary skill in the art would have recognized that applying the known technique of Abu El Ata would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 1.
Claim 18:  Mosleh discloses the appliance according to claim 1, comprising at least one representation interface for representing said calculated risk profile (See FIG. 10A-10C and paragraphs 11–12, wherein an interface for representing the risk profile is disclosed).
Claim 22:  Although Mosleh discloses identifying possible paths (See paragraph 73), Mosleh does not expressly disclose the remaining elements of claim 22.
Abu El Ata discloses wherein said calculation algorithm implemented on said processing unit comprises: a selection and extraction software procedure for the selection and extraction of the constituents/scenarios from the complete universe/partition generated; and a creation software procedure for the creation of the events from the sum of the constituents/scenarios extracted from the complete universe/partition (See paragraph 243, wherein scenarios are selected and combined to create improvement plans).

Claim 28:  Mosleh does not expressly disclose the elements of claim 28.
Abu El Ata discloses wherein said modeling and control interface for modeling and controlling the risk comprises at least one function of calculation and display of at least one of the following pieces of information: absolute and relative value of the risk, percentage of contribution of the total risk, value of the total and relative damage, value of the total and relative probability, number and identification of the scenarios (See FIG. 7 and paragraphs 307, 310, and 312, wherein risk values and relative risk values are displayed).
One of ordinary skill in the art would have recognized that applying the known technique of Abu El Ata would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 1.
Claim 29:  Mosleh does not expressly disclose the elements of claim 29.
Abu El Ata discloses wherein said modeling and control interface is configured to: identify the critical variables/functions of the complex system/phenomenon analyzed; select at least one solution to reduce the current risk profile; change the input file according to the at least one selected solution; calculate the new risk profile by means of said calculation algorithm; and compare the new risk profile with the current risk profile to verify the selected solution (See paragraphs 304–311, wherein attribute importance is determined, solutions are measured and implemented to change the inputs, and the new inputs are monitored to evaluate measured changes).
.

Claims 23–27 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Mosleh et al. (U.S. 2007/0011113) in view of Abu El Ata (U.S. 2012/0197686), and in further view of Pai et al. (U.S. 2017/0140312).
Claim 23:  As disclosed above, Mosleh and Abu El Ata disclose the elements of claims 1 and 17.  Although Mosleh discloses event probabilities (See Abstract) and Abu El Ata discloses consequence calculations with respect to each variable of each scenario (See paragraphs 238–239, wherein adverse and unacceptable outcomes are calculated), Mosleh and Abu El Ata do not disclose the remaining claim elements.
Pai discloses wherein said calculation software procedure for the calculation of the risk profile is configured to: assign to each variable of the input file a value of the consequence according to every possible state of the variable and to any restraints imposed by other variables; and once having assigned the values of the consequences to each variable of the input file, calculate the value of risk and the accumulated values of probability and consequence for each single variable of scenario, of each scenario and for the entire partition/universe (See paragraphs 8, 33, and 61, wherein risk probabilities and impacts are modeled).
As disclosed above, Mosleh discloses a system directed to assessing risk, and Abu El Ata discloses a system directed to analyzing operational risks in a complex systems.  Pai similarly discloses a system directed to analyzing and forecasting risk.  
One of ordinary skill in the art would have recognized that applying the known technique of Pai would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Pai to the teachings of Mosleh and Abu El Ata would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate risk analysis into similar systems.  Further, applying probability and consequence values to Mosleh and Abu El Ata would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow more detailed analysis and more reliable results.
Claim 24:  Mosleh and Abu El Ata do not expressly disclose the elements of claim 24.  
Pai discloses wherein said calculation software procedure for the calculation of the risk profile comprises a mathematical model for the calculation of said value of the consequence (See paragraphs 9 and 61, wherein risk impact is computed by modeling risk factors).
One of ordinary skill in the art would have recognized that applying the known technique of Pai would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 23.
Claim 25:  Although Abu El Ata discloses a logic algorithm of connection between scenarios (See citations above), Mosleh and Abu El Ata do not expressly disclose the remaining elements of claim 25.
Pai discloses the model for the calculation of said values of the consequences (See paragraph 9, wherein risk impact is computed by modeling risk factors).
One of ordinary skill in the art would have recognized that applying the known technique of Pai would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 23.
Claim 26:  Although Mosleh discloses an interface for representing said calculated risk profile (See citations above), Mosleh and Abu El Ata do not expressly disclose the remaining elements of claim 26.
Pai discloses at least one function of calculation and display of a risk curve which correlates the value of magnitude of the consequence with the probability (See paragraphs 61–62 and 48, wherein distributions are determined from impact and probability values).
One of ordinary skill in the art would have recognized that applying the known technique of Pai would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 23.
Claim 27:  Although Mosleh discloses an interface for representing and display (See citations above), Mosleh and Abu El Ata do not expressly disclose the remaining elements of claim 27.
Pai discloses at least one function of calculation and display of a risk spectrum (See paragraph 48, wherein risk distributions are disclosed).

Claim 30:  Although Abu El Ata discloses comparing risk profiles (See citations above), Mosleh and Abu El Ata do not expressly disclose the remaining elements of claim 27.
Pai discloses risk curves and risk spectra (See paragraphs 32 and 48, wherein risk curves and distributions are disclosed).
One of ordinary skill in the art would have recognized that applying the known technique of Pai would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 23.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM S BROCKINGTON III whose telephone number is (571)270-3400. The examiner can normally be reached M-F, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/WILLIAM S BROCKINGTON III/           Primary Examiner, Art Unit 3623